Citation Nr: 0105867	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased evaluation for a service-
connected healed fracture of the right clavicle, currently 
rated as 10 percent disabling.

2. Entitlement to an increased evaluation for a service-
connected compound comminuted fracture of the nasal bone, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant had active service from November 1961 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

No further action will be taken with regard to the 
appellant's request for a hearing before the Board.  He did 
not appear for his hearing scheduled on November 7, 2000, and 
no explanation for his failure to report or a request to 
schedule a new hearing has been offered as of date of this 
decision.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), among other things, redefines the 
obligations of VA with respect to the duty to assist.  Due to 
this change in the law, a remand is required in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

In this case, the record reveals that the appellant was last 
afforded VA examinations to assess the severity of his 
disabilities in March 1999.  The Board concludes that in 
order to comply with VA's duty to assist and because the 
evidence of record with regard to the issues on appeal is 
stale, he is entitled to current VA examinations.  Current 
examinations would be helpful to ascertain the current 
severity of his disabilities and to determine the relative 
degree of industrial impairment, in light of his recorded 
medical, educational, and vocational history.  See 38 C.F.R. 
§ 3.327 (2000).  

Thus, in order to give the appellant every consideration with 
respect to the present appeal, it is the Board's opinion that 
this matter should be remanded in order for the appellant to 
be afforded current VA examinations.  The Board notes that 
Diagnostic Code (DC) 5203 provides that impairment of the 
clavicle or scapula may be evaluated on the basis of 
impairment of the function of the contiguous joint.  In the 
present case, this would involve limitation of motion of the 
right shoulder joint under DC 5201.  When a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and the examination(s) upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The provisions 
of 38 C.F.R. § 4.45 state that when evaluating the joints, 
inquiry will be directed as to whether there is less movement 
than normal, more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45.

Additionally, in his June 1999 Notice of Disagreement, the 
appellant indicated that he had received treatment from Dr. 
C. Peebles at the VA Outpatient Clinic, presumably in New 
Orleans, although such treatment records have not been 
associated with the claims file.  Additionally, in his 
January 1999 claim for an increased evaluation, the appellant 
indicated that he had been prescribed increased medication 
for his disabilities, which is not reflected in the claims 
folder.  VA treatment records are deemed to be evidence of 
record, and a determination on the merits of the veteran's 
appeal cannot be made without consideration of the evidence.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that claims seeking entitlement to 
service connection for anemia and whether an increased rating 
above the now-assigned 50 percent level for the appellant's 
post traumatic stress disorder (PTSD) were denied by rating 
decisions issued, respectively, in November 1997 (anemia 
claim) and May 1999 (PTSD claim).  The record on appeal shows 
that the appellant filed timely notices of disagreement with 
respect to each rating action on these specific issues: his 
personal statement dated in December 1997 clearly reflects an 
intent to appeal the November 1997 rating decision on the 
anemia claim, and his June 1999 statement is similarly worded 
as to the PTSD-increased rating claim (and this is so 
notwithstanding the RO's subsequent grant of an increased 
rating from 30 percent to 50 percent for this disability as 
it is not shown that he has withdrawn such appeal and the 
rating schedule provides higher ratings, see AB v. Brown, 6 
Vet. App. 35 (1993)).  The RO has not issued a statement of 
the case on these issues.  Where a claimant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board must remand the issue to the 
RO for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment of 
any physicians, hospitals, or 
treatment centers (private, VA or 
military) who have provided him with 
relevant treatment for fracture of the 
right clavicle, shoulder disability or 
fracture of the nasal bone, not 
already associated with the claims 
file.  Specifically, after securing 
the necessary release, the RO should 
obtain medical records, including VA 
outpatient treatment records from the 
New Orleans VAMC.  To the extent there 
is an attempt to obtain records that 
is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.

2.  The appellant should then be 
scheduled for an appropriate VA 
examination in order to determine the 
nature and severity of his fractured 
clavicle and his compound comminuted 
fracture of the nasal bone.  
Initially, the examiner is requested 
to review the claims file, including 
all service medical and post-service 
medical reports of record and 
adequately summarize all of the 
relevant history, including relevant 
treatment and previous diagnoses 
regarding the appellant's 
disabilities, including all functional 
impairment associated therewith.  All 
indicated tests and studies should be 
performed.  

With regard to the appellant's 
fractured clavicle, such tests should 
include, but are not limited to, 
objective range of motion values, 
expressed in degrees, including 
flexion, abduction and rotation, of 
the right shoulder.  The examiner 
should specify, on the examination 
report, what constitutes a full range 
of motion of the shoulder.  If 
limited motion is demonstrated, an 
opinion as to any increased 
functional loss due to painful use, 
weakness, excess fatigability, and/or 
incoordination of such affected part 
should be rendered.  If additional 
examinations are deemed necessary, 
they should be scheduled.  The claims 
file must be made available to the 
examiner for review purposes prior to 
the examination, and the complete 
examination report should be 
associated with the claims file.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

4.  The RO should then readjudicate the 
appellant's claims of entitlement to an 
increased evaluation for a fractured 
right clavicle and for a compound 
comminuted fracture of the nasal bone.  
If the benefits sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  The RO should issue a statement of 
the case to the appellant and his 
representative addressing the issues of 
service connection for anemia and 
whether an increased rating above 50 
percent is in order for PTSD.  If the 
decision on either or both claims 
remains adverse to the appellant and, 
after the appellant has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order.  However, an issue should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of 
the appeal.
Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

